Action for money had and received to .recover the sum of six hundred dollars, partial payment made by the plaintiffs in the purchase of a secondhand automobile.
The plaintiffs alleged and claimed that the defendant corporation agreed to sell and deliver this car to them in good running order and that in consequence of its bad condition the car was wrecked soon after its purchase. The jury found in favor of the defendant, and the plaintiffs in their motion for new trial urge the single issue of the condition of the car.

Held:

That the evidence was flatly contradictory and its force depended very largely upon the credibility of the witnesses. The jury believed the testimony introduced by the defendant, and a careful study of the case fails to convince the court that their finding is clearly wrong. The car was evidently wrecked not because of its own defects but of the criminally reckless speed at which it was being driven in the attempt to pass another car around a dangerous curve. For this the defendant was not responsible. The verdict must stand. Motion overruled.